DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,669,215. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claims 1 and 20, the ‘215 patent teaches a joint compound comprising alum, a calcium-free phosphate set -preventing agent, water, calcium sulfate hemihydrate having less than 2 % calcium carbonate contaminant by weight of calcium sulfate hemihydrate (i.e., a setting type joint compound base), and wherein the composition does not comprise added calcium carbonate (claim 1).
With respect to claims 2-3, the ‘215 patent teaches that the calcium sulfate hemihydrate has less than 0.5 % contaminant calcium carbonate by weight of the calcium sulfate hemihydrate (claim 3).
With respect to claim 4, the ‘215 patent teaches that the calcium sulfate hemihydrate is substantially free of calcium carbonate (claim 4).
With respect to claims 5-6 and 13, the ‘215 patent teaches that talc may be used in an amount from about 2% to about 15% by weight of the joint compound excluding water (claim 1).
With respect to claim 7, the ‘215 patent teaches the inclusion of a latex emulsion binder in an amount from about 1% to about 15 % by weight of the composition excluding the water (claim 1).
With respect to claim 8, the ‘215 patent teaches that the latex emulsion binder comprises one compound selected from a group of emulsions or spray dried powders consisting of polyvinyl acetate, polyvinyl alcohol, ethylene vinyl acetate, styrene acrylic, styrene butadiene and mixtures thereof (claim 5).
With respect to claim 9, the ‘215 patent teaches the use of a thickener (claim 6).
With respect to claim 10, the ‘215 patent teaches that the thickener is cellulosic and present in an amount from about 0.1 % to about 2% by weight of the total composition ingredients excluding water (claim 7).
With respect to claim 11, the ‘215 patent teaches the use of a non-leveling agent in an amount from about 1% to about 10% by weight of the composition prior to adding water (claim 8).
With respect to claim 12, the ‘215 patent teaches the use of sepiolite, bentonite, montmorillonite, attapulgus clay and mixtures thereof as the non-leveling agent (claim 9).
With respect to claim 14, the ‘215 patent teaches a pH control additive, and that the pH is maintained in a range of about 7 to about 8 (claim 10).
With respect to claim 15, the ‘215 patent teaches the use of a wetting agent in an amount from about 0.05 % to about 1.0 % by weight of the composition excluding water (claim 11).
With respect to claim 18, the ‘215 patent teaches the use of expanded perlite in an amount from at least 3% by weight of composition before adding water (claim 12).
Allowable Subject Matter
Claims 19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art fairly teaches or suggest premixing the calcium-free phosphate set preventing agent, water and setting type joint compound to form a set-inhibited, pre-wetted, setting type joint compound, in combination with the limitation of the base claim from which it depends.
Conclusion




.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734